DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a non-final action in response to U.S. Patent Application No. 16/998,873 filed on August 20, 2020 which is a Continuation of Application No. 16/803,387, filed on February 27, 2020.  Claims 1 – 20 are pending and have been examined.

Information Disclosure Statements


The information disclosure statements (IDSs) submitted on August 20, 2020 and April 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 - 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 20 of co-pending Application No. 16/803,387.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a blockchain services circuit, a smart contract circuit and data collection circuit for the management of assets. The difference between the two applications is that 16/803,387 teaches loan management circuit which collects and interprets loan related events and implements loan related activities involving entities related to the lending transaction and the loan terms and conditions. The instant application teaches interpreting a plurality of assets corresponding to a financial entity configured to take custody of the plurality of assets, authenticating a plurality of identifiers corresponding to a plurality of actionable entities entitled to take action with respect to the plurality of assets and storing them on the blockchain service circuit.


Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claims are directed to a non-statutory subject matter.
Claim 1, recites in the preamble “A system comprising:”
The body of Claim 1 recites an “asset identification service circuit”, an “identity management circuit”, a “blockchain services circuit” and a “financial management circuit”. Because Applicant’s specification does not lexicographically define the elements, the Examiner uses the broadest reasonable interpretation to interprets said element to be directed to software, per se. 
Claim 1 is non-statutory because it is directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur.  For these reasons, Claims 1 - 8 fail to satisfy one of the statutory categories set forth in 35 U.S.C. 101 and are therefore considered to be non-statutory. 

Claims 1 – 21 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 8 are non-statutory as discussed above. Claims 9 – 20 are directed to a method. Therefore, on its face, each of Claims 9 – 20 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, comprising: an asset identification service circuit structured to interpret a plurality of assets corresponding to a financial entity configured to take custody of the plurality of assets; an identity management service circuit structured to authenticate a plurality of identifiers corresponding to a plurality of actionable entities entitled to take action with respect to the plurality of assets, wherein the plurality of identifiers comprises at least one credential; a blockchain service circuit structured to store a plurality of asset control features in a blockchain structure, wherein the blockchain structure comprises a distributed ledger configuration; and a financial management circuit structured to communicate the interpreted plurality of assets and authenticated plurality of identifiers to the blockchain service circuit for storage in the blockchain structure as asset control features, and wherein the blockchain service circuit is further structured to record the asset control features in the distributed ledger configuration as asset events. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves interpreting a plurality of assets corresponding to a financial entity configured to take custody of the plurality of assets and authenticating a plurality of identifiers corresponding to a plurality of actionable entities entitled to take action with respect to the plurality of assets which amounts to fundamental economic practices including mitigating risk and commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 9 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system, comprising: an asset identification service circuit structured to interpret a plurality of assets corresponding to a financial entity configured to take custody of the plurality of assets; an identity management service circuit structured to authenticate a plurality of identifiers corresponding to a plurality of actionable entities entitled to take action with respect to the plurality of assets, wherein the plurality of identifiers comprises at least one credential; a blockchain service circuit structured to store a plurality of asset control features in a blockchain structure, wherein the blockchain structure comprises a distributed ledger configuration; and a financial management circuit structured to communicate the interpreted plurality of assets and authenticated plurality of identifiers to the blockchain service circuit for storage in the blockchain structure as asset control features, and wherein the blockchain service circuit is further structured to record the asset control features in the distributed ledger configuration as asset events. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 10 (a data collection circuit structured to monitor at least one of the interpretation of the plurality of assets, the authentication of the plurality of identifiers, or the recording of asset events), Claim 3 (the plurality of actionable entities each comprise at least one of an owner, a beneficiary, an agent, a trustee, or a custodian),  Claims 4 and 11 (a smart contract circuit structured to manage the custody of the plurality of assets, and wherein at least one asset event related to the plurality of assets is managed by the smart contract circuit based on a plurality of terms and conditions embodied in a smart contract configuration and based on data collected by the data collection circuit), Claim 5 (the data collection circuit further comprises at least one system selected from the systems consisting of: an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, and an interactive crowdsourcing system), Claim 6 (each of the asset identification service circuit, the identity management service circuit, the blockchain service circuit, and the financial management circuit further comprise a corresponding application programming interface (API) component structured to facilitate communication among the circuits of the system), Claim 7 (the corresponding API components of the circuits further comprise user interfaces structured to interact with a plurality of users of the system), Claims 8 and 12 (the blockchain service circuit is further structured to share and distribute the asset events with the plurality of actionable entities), Claim 13 (interpreting the plurality of assets comprises identifying the plurality of assets for which a financial entity is responsible for taking custody), Claim 14 (authenticating the plurality of identifiers comprises verifying the plurality of identifiers corresponding to the plurality of actionable entities entitled to take action with respect to the plurality of assets), Claim 15 (the blockchain structure is provided in conjunction with a block-chain marketplace), Claim 16 (the block-chain marketplace utilizes an automated blockchain-based transaction application), Claim 17 (storing asset transaction data in the blockchain structure based on interactions between the plurality of actionable entities), Claim 18 (the blockchain structure is a distributed blockchain structure across a plurality of asset nodes), Claim 19 (at least one of the plurality of assets is a virtual asset tag and interpreting the plurality of assets comprises identifying the virtual asset tag) and Claim 20 (the storing of the plurality of asset control features comprises storing data for the virtual asset tag) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 20 are not patent eligible. 

Claim Interpretation

Claims 1, 2, 4 and  6 - 8 contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 1 contains the clauses “… configured to take custody…”, “… to authenticate …”, “… to store …”, “… to communicate …”  and  “… to record …”.  Claim 2 contains the clause “… to monitor …”. Claim 4 contains the clause “… to manage…”. Claim 6 contains the clause “… to facilitate …”. Claim 7 contains the clause “… to interact …”.  Claim 8 contains the clause “…  to share …”.  These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not elements of the limitations, rather, they are someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill et al., US 2019/0164221 A1, (“Hill”).

Claim 1:
Hill teaches:
A system comprising: an asset identification service circuit structured to interpret a plurality of assets corresponding to a financial entity configured to take custody of the plurality of assets; (See Hill, Par. 27 (To facilitate quicker sales, the loan manager 106 may leave digital assets of the same type as held in the collateral wallet 108 on deposit at digital asset exchanges. The digital asset can thus be liquidated out of an account of a loan manager 106, then the spend from the collateral wallet 108 can reimburse the loan manager 106.))
an identity management service circuit structured to authenticate a plurality of identifiers corresponding to a plurality of actionable entities entitled to take action with respect to the plurality of assets, wherein the plurality of identifiers comprises at least one credential; (See Hill, Par. 31 (If the encumbrance on the multisig wallet(s) is a single signing key, then the loan manager may choose to keep the private keys offline and sign a transaction offline when a transaction is desired. This operation could be done unilaterally by the loan manager if the loan manager is entrusted to do so by the other participants.))
a blockchain service circuit structured to store a plurality of asset control features in a blockchain structure, wherein the blockchain structure comprises a distributed ledger configuration; and (See Hill, Par. 44 (In another implementation, the loan manager 206 receives a copy of the loan repayment schedule and the loan agreement terms relating to minimum collateralization, maximum LTV and/or other parameters of the loan relating to the collateral. In some implementations, the loan agreement terms and the collateral requirement parameters are stored on a blockchain, such as in a smart contract.), Par. 48 (One type of information received by the loan manager 302 is an agreed loan schedule and/or loan terms
from a borrower 304 and/or a lender 306. The loan manager 302 may receive the loan schedule and tem1s directly from the contracting parties or the loan schedule and terms may be stored in a blockchain by the borrower 304 and lender 306 such that the loan manager 302 may retrieve the loan schedule and terms directly from the blockchain.), Par. 74 (FIG. 8 is a signal diagram of an example system 800 with a lender and borrower 802 and a loan manager 804 performing loan monitoring operations and wallet operations on a digital asset wallet 806 containing digital asset collateral. At operation 808, a lender and borrower 802 send agreed loan terms to a loan manager 804. The terms may be sent directly to the loan manager 804, stored on an immutable blockchain where the loan manager 804 can access them by searching a copy of the shared ledger.)) 
a financial management circuit structured to communicate the interpreted plurality of assets and authenticated plurality of identifiers to the blockchain service circuit for storage in the blockchain structure as asset control features, and wherein the blockchain service circuit is further structured to record the asset control features in the distributed ledger configuration as asset events. (See Hill, Par. 34 (Once the digital asset collateral has been deposited in the wallet 108, the participants of the system 100 may request or m1dertake wallet operations to add to/spend from the wallet over the course of the loan. Depending on the implementation, spending from the collateral wallet may be undertaken unilaterally (e.g., by the loan manager 106) or it may require agreement from more than one participant (e.g., an oracle, borrower, and/or lender cryptographically signs a blockchain transaction).), Par. 44 (In another implementation, the loan manager 206 receives a copy of the loan repayment schedule and the loan agreement terms relating to minimum collateralization, maximum LTV and/or other parameters of the loan relating to the collateral. In some implementations, the loan agreement terms and the collateral requirement parameters are stored on a blockchain, such as in a smart contract.))
Claim 2:
Hill teaches each and every element of Claim 1 above.
Hill further teaches:
a data collection circuit structured to monitor at least one of the interpretation of the plurality of assets, the authentication of the plurality of identifiers, or the recording of asset events. (See Hill, Par. 50 (Another source of information that can be received by the loan manager 302 is from the digital asset collateral wallet 308 itself (e.g., by checking a copy of the shared ledger on which the wallet 308 resides, requesting a network node to transmit the quantity of digital assets in the wallet 308, etc.). Another source of information that can be received by the loan manager 302 is a price of the digital assets held as collateral on the loan. The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets. Market trades usually occur at a regular basis on exchanges that support trading of digital assets. A market trade price feed may be received by the loan manager 302 at regular intervals such that the loan manager 302 can calculate a value of the collateral wallet in terms of a different currency (e.g., the currency of the loan between the lender and the borrower).))
Claim 3:
Hill teaches each and every element of Claim 2 above.
Hill further teaches:
the plurality of actionable entities each comprise at least one of an owner, a beneficiary, an agent, a trustee, or a custodian. (See Hill, Par. 48 (One type of information received by the loan manager 302 is an agreed loan schedule and/or loan terms from a borrower 304 and/or a lender 306. The loan manager 302 may receive the loan schedule and tem1s directly from the contracting parties or the loan schedule and terms may be stored in a blockchain by the borrower 304 and lender 306 such that the loan manager 302 may retrieve the loan schedule and terms directly from the blockchain.))
Claim 4:
Hill teaches each and every element of Claim 3 above.
Hill further teaches:
a smart contract circuit structured to manage the custody of the plurality of assets, and wherein at least one asset event related to the plurality of assets is managed by the smart contract circuit based on a plurality of terms and conditions embodied in a smart contract configuration and based on data collected by the data collection circuit. (See Hill, Par. 23 The digital asset collateral wallet 108 holds one or more digital assets as collateral on a loan between one or more lenders 104 and a borrower 102. The collateral wallet 108 may take various fom1s and/or combinations thereof: a single wallet (e.g., a deterministically created set of deposit addresses and private keys), a smart contract address of a dApp to which participants may send messages and data, a UTXO (unspent transaction output) with an encumbrance (e.g., an n-of-m multisig encumbrance), a single key wallet with a sharded private key, etc.), Par. 29 (Digital asset collateral includes digital assets that may be transferred between parties and monitored as described herein (e.g., cryptocurrencies, tokens transferable on a blockchain network according to smart contract rules, entries on a distributed ledger for which a party holds a private key, etc.).), Par. 44 (In another implementation, the loan manager 206 receives a copy of the loan repayment schedule and the loan agreement terms relating to minimum collateralization, maximum LTV and/or other parameters of the loan relating to the collateral. In some implementations, the loan agreement terms and the collateral requirement parameters are stored on a blockchain, such as in a smart contract.), Par. 48 (In one implementation, a smart contract on the blockchain accepts loan terms from the lender 306 and borrower 304 based on a signed message from those participants.))
Claim 5:
Hill teaches each and every element of Claim 2 above.
Hill further teaches:
the data collection circuit further comprises at least one system selected from the systems consisting of: an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, and an interactive crowdsourcing system. (See Hill, Par. 103 (FIG. 19 illustrates an example system 1900 that may be helpful in using the digital asset collateral wallet. FIG. 19 illustrates an example system (labeled as a processing system 1900) that may be useful in implementing the described technology. The processing system 1900 may be a client device, such as a smart device, connected device, Internet of Things (IoT) device, laptop, mobile device, desktop, tablet, or a server/cloud device.))
Claim 6:
Hill teaches each and every element of Claim 1 above.
Hill further teaches:
each of the asset identification service circuit, the identity management service circuit, the blockchain service circuit, and the financial management circuit further comprise a corresponding application programming interface (API) component structured to facilitate communication among the circuits of the system.  (See Hill, Par. 61 (In some implementations, the loan manager 702 initiates the communication through contact with an API providing the communications service.))
Claim 7:
Hill teaches each and every element of Claim 6 above.
Hill further teaches:
the corresponding API components of the circuits further comprise user interfaces structured to interact with a plurality of users of the system. See Hill, Par. 61 (In some implementations, the loan manager 702 initiates the communication through contact with an API providing the communications service.))
Claim 8:
Hill teaches each and every element of Claim 1 above.
Hill further teaches:
the blockchain service circuit is further structured to share and distribute the asset events with the plurality of actionable entities. (See Hill, Par. 48 (One type of information received by the loan manager 302 is an agreed loan schedule and/or loan terms from a borrower 304 and/or a lender 306. The loan manager 302 may receive the loan schedule and tem1s directly from the contracting parties or the loan schedule and terms may be stored in a blockchain by the borrower 304 and lender 306 such that the loan manager 302 may retrieve the loan schedule and terms directly from the blockchain. The LTV schedule may define trigger LTV levels such as an LTV that will trigger alerts to the borrower/lender, margin calls, liquidations, etc. The LTV schedule may depend on the type(s) of digital assets in the collateral wallet and on other factors such as trust in the digital asset.))
Claim 9:
Hill teaches:
A method comprising: interpreting a plurality of assets corresponding to a financial entity configured to take custody of the plurality of assets; (See Hill, Par. 27 (To facilitate quicker sales, the loan manager 106 may leave digital assets of the same type as held in the collateral wallet 108 on deposit at digital asset exchanges. The digital asset can thus be liquidated out of an account of a loan manager 106, then the spend from the collateral wallet 108 can reimburse the loan manager 106.))
authenticating a plurality of identifiers corresponding to a plurality of actionable entities entitled to take action with respect to the plurality of assets, wherein the plurality of identifiers comprises at least one credential; (See Hill, Par. 31 (If the encumbrance on the multisig wallet(s) is a single signing key, then the loan manager may choose to keep the private keys offline and sign a transaction offline when a transaction is desired. This operation could be done unilaterally by the loan manager if the loan manager is entrusted to do so by the other participants.))
storing a plurality of asset control features in a blockchain structure, wherein the blockchain structure comprises a distributed ledger configuration; and (See Hill, Par. 44 (In another implementation, the loan manager 206 receives a copy of the loan repayment schedule and the loan agreement terms relating to minimum collateralization, maximum LTV and/or other parameters of the loan relating to the collateral. In some implementations, the loan agreement terms and the collateral requirement parameters are stored on a blockchain, such as in a smart contract.), Par. 48 (One type of information received by the loan manager 302 is an agreed loan schedule and/or loan terms from a borrower 304 and/or a lender 306. The loan manager 302 may receive the loan schedule and tem1s directly from the contracting parties or the loan schedule and terms may be stored in a blockchain by the borrower 304 and lender 306 such that the loan manager 302 may retrieve the loan schedule and terms directly from the blockchain.), Par. 74 (FIG. 8 is a signal diagram of an example system 800 with a lender and borrower 802 and a loan manager 804 performing loan monitoring operations and wallet operations on a digital asset wallet 806 containing digital asset collateral. At operation 808, a lender and borrower 802 send agreed loan terms to a loan manager 804. The terms may be sent directly to the loan manager 804, stored on an immutable blockchain where the loan manager 804 can access them by searching a copy of the shared ledger.)) 
communicating the interpreted plurality of assets and authenticated plurality of identifiers for storage in the blockchain structure as asset control features, wherein the asset control features are recorded in the distributed ledger configuration as asset events. (See Hill, Par. 34 (Once the digital asset collateral has been deposited in the wallet 108, the participants of the system 100 may request or m1dertake wallet operations to add to/spend from the wallet over the course of the loan. Depending on the implementation, spending from the collateral wallet may be undertaken unilaterally (e.g., by the loan manager 106) or it may require agreement from more than one participant (e.g., an oracle, borrower, and/or lender cryptographically signs a blockchain transaction).), Par. 44 (In another implementation, the loan manager 206 receives a copy of the loan repayment schedule and the loan agreement terms relating to minimum collateralization, maximum LTV and/or other parameters of the loan relating to the collateral. In some implementations, the loan agreement terms and the collateral requirement parameters are stored on a blockchain, such as in a smart contract.))
Claim 10:
Hill teaches each and every element of Claim 9 above.
Hill further teaches:
monitoring at least one of the interpretation of the plurality of assets, the authentication of the plurality of identifiers, or the recording of asset events. (See Hill, Par. 50 (Another source of information that can be received by the loan manager 302 is from the digital asset collateral wallet 308 itself (e.g., by checking a copy of the shared ledger on which the wallet 308 resides, requesting a network node to transmit the quantity of digital assets in the wallet 308, etc.). Another source of information that can be received by the loan manager 302 is a price of the digital assets held as collateral on the loan. The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets. Market trades usually occur at a regular basis on exchanges that support trading of digital assets. A market trade price feed may be received by the loan manager 302 at regular intervals such that the loan manager 302 can calculate a value of the collateral wallet in terms of a different currency (e.g., the currency of the loan between the lender and the borrower).))
Claim 11:
Hill teaches each and every element of Claim 9 above.
Hill further teaches:
managing the custody of the plurality of assets, wherein at least one asset event related to the plurality of assets is based on a plurality of terms and conditions embodied in a smart contract configuration and based on data about the plurality of assets.  (See Hill, Par. 23 The digital asset collateral wallet 108 holds one or more digital assets as collateral on a loan between one or more lenders 104 and a borrower 102. The collateral wallet 108 may take various fom1s and/or combinations thereof: a single wallet (e.g., a deterministically created set of deposit addresses and private keys), a smart contract address of a dApp to which participants may send messages and data, a UTXO (unspent transaction output) with an encumbrance (e.g., an n-of-m multisig encumbrance), a single key wallet with a sharded private key, etc.), Par. 29 (Digital asset collateral includes digital assets that may be transferred between parties and monitored as described herein (e.g., cryptocurrencies, tokens transferable on a blockchain network according to smart contract rules, entries on a distributed ledger for which a party holds a private key, etc.).), Par. 44 (In another implementation, the loan manager 206 receives a copy of the loan repayment schedule and the loan agreement terms relating to minimum collateralization, maximum LTV and/or other parameters of the loan relating to the collateral. In some implementations, the loan agreement terms and the collateral requirement parameters are stored on a blockchain, such as in a smart contract.), Par. 48 (In one implementation, a smart contract on the blockchain accepts loan terms from the lender 306 and borrower 304 based on a signed message from those participants.))
Claim 12:
Hill teaches each and every element of Claim 9 above.
Hill further teaches:
sharing and distributing the asset events with the plurality of actionable entities. (See Hill, Par. 48 (One type of information received by the loan manager 302 is an agreed loan schedule and/or loan terms from a borrower 304 and/or a lender 306. The loan manager 302 may receive the loan schedule and tem1s directly from the contracting parties or the loan schedule and terms may be stored in a blockchain by the borrower 304 and lender 306 such that the loan manager 302 may retrieve the loan schedule and terms directly from the blockchain. The LTV schedule may define trigger LTV levels such as an LTV that will trigger alerts to the borrower/lender, margin calls, liquidations, etc. The LTV schedule may depend on the type(s) of digital assets in the collateral wallet and on other factors such as trust in the digital asset.))
Claim 13:
Hill teaches each and every element of Claim 9 above.
Hill further teaches:
interpreting the plurality of assets comprises identifying the plurality of assets for which a financial entity is responsible for taking custody. (See Hill, Par. 27 (To facilitate quicker sales, the loan manager 106 may leave digital assets of the same type as held in the collateral wallet 108 on deposit at digital asset exchanges. The digital asset can thus be liquidated out of an account of a loan manager 106, then the spend from the collateral wallet 108 can reimburse the loan manager 106.))
Claim 14:
Hill teaches each and every element of Claim 9 above.
Hill further teaches:
authenticating the plurality of identifiers comprises verifying the plurality of identifiers corresponding to the plurality of actionable entities entitled to take action with respect to the plurality of assets. (See Hill, Par. 31 (If the encumbrance on the multisig wallet(s) is a single signing key, then the loan manager may choose to keep the private keys offline and sign a transaction offline when a transaction is desired. This operation could be done unilaterally by the loan manager if the loan manager is entrusted to do so by the other participants.))
Claim 15:
Hill teaches each and every element of Claim 9 above.
Hill further teaches:
the blockchain structure is provided in conjunction with a block-chain marketplace. (See Hill, Par. 94 (FIG. 17 illustrates example operations 1700 for originating a loan with a digital asset collateral wallet. A receiving operation 1702 receives agreement to loan terms of a loan between a lender and a borrower collateralized by a digital asset associated with a blockchain in a multisig wallet. The loan terms may include one or more LTV schedule(s) for the digital assets of the loan collateral. An LTV schedule may be a set of LTV ranges to determine whether loan operations are permitted including: withdraw excess collateral, send loan warning(s), margin call, and liquidate collateral. The receiving operation 1702 may receive directly from one or both of the lender/borrower. In another implementation, the lender/borrower may store the loan terms and other information regarding the loan such as the repayment schedule in an immutable blockchain (e.g., in a smart contract).) (Under a broadest reasonable interpretation, the block-chain marketplace is the blockchain network.))
Claim 16:
Hill teaches each and every element of Claim 15 above.
Hill further teaches:
the block-chain marketplace utilizes an automated blockchain-based transaction application. (See Hill, Par. 94 (FIG. 17 illustrates example operations 1700 for originating a loan with a digital asset collateral wallet. A receiving operation 1702 receives agreement to loan terms of a loan between a lender and a borrower collateralized by a digital asset associated with a blockchain in a multisig wallet. The loan terms may include one or more LTV schedule(s) for the digital assets of the loan collateral. An LTV schedule may be a set of LTV ranges to determine whether loan operations are permitted including: withdraw excess collateral, send loan warning(s), margin call, and liquidate collateral. The receiving operation 1702 may receive directly from one or both of the lender/borrower. In another implementation, the lender/borrower may store the loan terms and other information regarding the loan such as the repayment schedule in an immutable blockchain (e.g., in a smart contract).))
Claim 17:
Hill teaches each and every element of Claim 9 above.
Hill further teaches:
storing asset transaction data in the blockchain structure based on interactions between the plurality of actionable entities. (See Hill, Par. 74 (FIG. 8 is a signal diagram of an example system 800 with a lender and borrower 802 and a loan manager 804 performing loan monitoring operations and wallet operations on a digital asset wallet 806 containing digital asset collateral. At operation 808, a lender and borrower 802 send agreed loan terms to a loan manager 804. The terms may be sent directly to the loan manager 804, stored on an immutable blockchain where the loan manager 804 can access them by searching a copy of the shared ledger.))

Claim 18:
Hill teaches each and every element of Claim 9 above.
Hill further teaches:
the blockchain structure is a distributed blockchain structure across a plurality of asset nodes. (See Hill, Par. 74 (FIG. 8 is a signal diagram of an example system 800 with a lender and borrower 802 and a loan manager 804 performing loan monitoring operations and wallet operations on a digital asset wallet 806 containing digital asset collateral. At operation 808, a lender and borrower 802 send agreed loan terms to a loan manager 804. The terms may be sent directly to the loan manager 804, stored on an immutable blockchain where the loan manager 804 can access them by searching a copy of the shared ledger.))

Claim 19:
Hill teaches each and every element of Claim 9 above.
Hill further teaches:
at least one of the plurality of assets is a virtual asset tag and interpreting the plurality of assets comprises identifying the virtual asset tag. (See Hill, Par. 27 (To facilitate quicker sales, the loan manager 106 may leave digital assets of the same type as held in the collateral wallet 108 on deposit at digital asset exchanges. The digital asset can thus be liquidated out of an account of a loan manager 106, then the spend from the collateral wallet 108 can reimburse the loan manager 106.) (Under a broadest reasonable interpretation, a digital asset is akin to a virtual asset.))
Claim 20:
Hill teaches each and every element of Claim 19 above.
Hill further teaches:
the storing of the plurality of asset control features comprises storing data for the virtual asset tag. (See Hill, Par. 27 (To facilitate quicker sales, the loan manager 106 may leave digital assets of the same type as held in the collateral wallet 108 on deposit at digital asset exchanges. The digital asset can thus be liquidated out of an account of a loan manager 106, then the spend from the collateral wallet 108 can reimburse the loan manager 106.) (Under a broadest reasonable interpretation, a digital asset is akin to a virtual asset.))



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/30/2022